Citation Nr: 1236439	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  08-26 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for obstructive sleep apnea.

2.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 2001.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from March 2002 and June 2007 rating decisions of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The March 2002 rating decision denied service connection for asthma.  The June 2007 rating decision denied the sleep apnea, migraine, and PTSD claims.

In addition to the paper claims folder, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The underlying issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The record raises a claim of service connection for a brain lesion, possibly as secondary to the Veteran's service connected migraines.   This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO denied service connection for sleep apnea; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

2.  The evidence received since the expiration of the appeal period following the March 2004 decision pertains to a basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's migraine headaches are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, as shown by his high level of absenteeism from work.

4.  A 50 percent evaluation is the schedular maximum authorized under VA regulations, for service-connected migraines; there is no competent evidence of any additional symptoms warranting evaluation under a different rating code or referral for extraschedular consideration.

5.  The competent and credible evidence shows that the Veteran's PTSD is related to his military service.

6.  The preponderance of the competent and credible evidence does not show that the Veteran has asthma related to his military service.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received with respect to the claim of service connection for sleep apnea and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for an evaluation of 50 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.29, 4.30, 4.45, 4.124a, Diagnostic Code 8100 (2012).

4.  The criteria for an award of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).

5.  The criteria for an award of service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, such as the sleep apnea claim, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.

In a claim for increase, such as the migraine claim, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in August 2006 that provided information as to what evidence was required to substantiate the sleep apnea, migraine, and PTSD claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.

With regard to the asthma claim, the Veteran was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Sleep Apnea

The Veteran was originally denied service connection for sleep apnea in a March 2004 rating decision.  At that time, the Veteran did not have a current diagnosis of sleep apnea or any diagnosis of or treatment for sleep apnea or other sleep disorder during his military service.  The Veteran did not appeal that rating decision.

No additional material evidence was received within one year of the March 2004 rating decision.  During that time, the Veteran continued to submit evidence in furtherance of other claims.  This evidence included the Veteran's complaints of fatigue, but did not contain a diagnosis of sleep apnea or otherwise reflect specific manifestations of a sleep disorder necessary to reopen the claim.  Since there was no notice of disagreement or new and material evidence within the appeal period; the March 2004 rating decision is deemed final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

In July 2006, the Veteran sought to reopen the claim.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

At the time of the March 2004 rating decision, the evidence of record included service treatment records, the Veteran's statements, and VA and private treatment records.  That denial was based on the lack of a diagnosis of sleep apnea or any diagnosis of or treatment for sleep apnea during his military service.

Evidence received since the March 2004 rating decision includes a diagnosis of sleep apnea.  See VA Outpatient Treatment Records and September 2008 VA Examination.  As such, new and material evidence has been received that relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for sleep apnea have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Migraines

In a November 2002 Decision Review Officer decision, the Veteran was granted service connection for tension headaches, and assigned a 10 percent evaluation under Diagnostic Code 8100, effective May 1, 2001.  In a July 2005 rating decision, this issue was recharacterized as migraine headaches and the evaluation was increased to 30 percent, effective August 5, 2004.  The Veteran filed a claim for an increased evaluation in July 2006.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his July 2006 claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  In order to warrant the next higher evaluation of 50 percent, the Veteran's migraines must be characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The Board acknowledges that VA regulations do not define the meaning of "productive of severe economic inadaptability."  Pierce v. Principi, 18 Vet. App. 440 (2004) (requiring the Board to explain how the migraine rating criteria was applied to the Veteran's vascular headaches).  However, the Court has indicated that, while there need not be a showing of unemployability, at a minimum, there should be an indication that the headaches are capable of interfering with the ability to earn money from work.  See id. at 445.

The evidence of record consistently shows that the Veteran has frequent migraine headaches.  In his lay statements and the subjective history he provided to his medical providers, he has consistently stated that he suffers from two to three migraines of varying severity and duration per week.  The Veteran has repeatedly missed work due to this disability.  Additionally, in his October 2008 statement, the Veteran reported missing between five and six weeks of work per year over each of the prior three years.  Other lay evidence attests to the frequency of his headaches.  

There is no indication that the Veteran's migraines have improved since 2008, when he reported frequently missing time from work.  Therefore, the Board infers that this five to six weeks of yearly absenteeism has continued since then.  

The Veteran is clearly competent to report observable symptoms of a headache, and to report on their frequency and severity.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, others are also competent to report on their observations of his patent symptoms and complaints.  The Board finds no reason to question the sincerity of the Veteran's statements, or of those who have observed his symptoms, and thus such evidence is found credible.

Based on the above, the Veteran's migraine headache symptoms most nearly approximate the criteria for a 50 percent rating.  Throughout the appeals period, he has described migraine headaches occurring two or three time a week and causing him to lose significant time at work.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Given his reported level of absenteeism, these symptoms rise to the level of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  This is the maximum schedular evaluation authorized under VA regulations for this disability.

The Board has also considered whether a higher evaluation for this disability is available under an alternate diagnostic code.  However, given the above disability picture, Diagnostic Code 8100 is the most appropriate rating criteria to apply to the Veteran's disability.  This disability, which is consistently described as migraine headaches, is not shown to be characterized by symptomatology more appropriately contemplated by other diagnostic codes related to brain function such as chronic encephalitis, palsy, brain abscess, or traumatic brain injury.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8000 - 8022, 8045.

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Moreover, the schedule expressly contemplates severe economic adaptability, accounting for the Veteran's lost time from work.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In sum, the preponderance of the evidence is in favor of the assignment of a 50 percent evaluation for the Veteran's migraine headaches throughout the appeals period.  See 38 C.F.R. § 4.7; see also Hart, 21 Vet. App. 505.

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447   (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his migraine headaches have rendered him unemployable.  While interference with employment is shown, the record indicates that the Veteran continues to be employed full-time.  As such, Rice is inapplicable to this case. 

PTSD

The Veteran is currently service-connected for depressive disorder, evaluated as 30 percent disabling.  He is seeking service connection for PTSD and has stated that he believes this diagnosis is more appropriate for his symptoms.  See October 2008 Statement.

The first two elements of a PTSD service connection claim are a medical diagnosis of PTSD and a link, established by medical evidence, between current PTSD symptoms and an in-service stressor.  38 C.F.R. § 3.304(f). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which requires that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f).

In this case, the record contains conflicting medical opinions as to whether the Veteran's psychiatric disorder satisfies the requirements for PTSD under DSM-IV.  The two most recent VA examinations in September 2008 and August 2010 find that the Veteran's symptoms do satisfy the DSM-IV criteria.  Earlier records note the presence of some PTSD symptoms, but not sufficient symptoms to warrant that diagnosis, and had instead diagnosed the Veteran with depressive disorder.  See e.g., September 2006 VA Examination.  In essence, these earlier records provide a diagnosis of depressive disorder for symptoms that are later attributed to PTSD.

The September 2008 VA examiner noted that the Veteran began expressing avoidance symptoms.  Specifically, he reported avoiding hospitals as his claimed stressors were related to his time as a medic.  These additional symptoms, when coupled with the existing symptoms that had been attributed to depressive disorder, were sufficient to diagnose the Veteran with PTSD.  While a detailed medical opinion was not provided, the September 2008 VA examiner specifically related the Veteran's avoidance symptoms, which formed the basis of his diagnosis of PTSD, to his claimed in-service stressors.

The Veteran has claimed several stressors related to his service in the Persian Gulf War.  The record clearly shows that he served as a medic in Desert Shield.  Moreover, the Veteran received a commendation medal for successfully performing CPR on a soldier in August 1986.  This incident is one of the Veteran's claimed stressors.  Thus, this in-service stressor has been verified.

The record establishes a current diagnosis of PTSD that conforms to the requirements under 38 C.F.R. § 4.125(a), and also substantiates a claimed stressor.  Finally, the September 2008 VA examination relates the current diagnosis to the claimed stressor, satisfying the final element of the claim.

Accordingly, service connection for PTSD, as a component of, or in conjunction with, the Veteran's service-connected depressive disorder, is warranted.  In reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107.

Asthma

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).  At an August 2001 VA examination, the Veteran was diagnosed with mild intermittent asthma.  This diagnosis appears to be based on his reported history, because the Veteran's lungs were found to be clear to auscultation without wheezes, rales, or rhonchi.  The Veteran's October 2002 Gulf War Guidelines examination noted questionable asthma.  He underwent a pulmonary function test in October 2002 that noted reduction in ERV, but an otherwise normal study.  In his April 2003 VA Form 9, the Veteran stated that he felt his October 2002 pulmonary test could not be normal given that he failed to complete the test and that he was exhausted afterwards.  He was given another VA respiratory examination in February 2004, which showed no evidence of asthma and noted that multiple pulmonary function studies were normal.  Moreover, later records do not list asthma as either an existing or prior medical condition.  In this regard, the August 2001 VA examination is the outlier.  While the Board acknowledges that the Veteran's service as a medic suggests a degree of medical knowledge beyond that of a lay person, his statements, even when coupled with the August 2001 examination, are insufficient to overcome repeated objective medical findings of normal lungs.  Again, as the August 2001 "diagnosis" was very obviously based only on the Veteran's history rather than current symptoms, it does not constitute evidence of a current disability during the rating period on appeal.  

In sum, the preponderance of the evidence is against a finding of asthma. Thus the Veteran is not found to have current asthma and in the absence of evidence of a current disability, the claim must fail.  Brammer, 3 Vet. App. 223, 225.  The benefit sought on appeal is accordingly denied since there is no reasonable doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

							(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the claim of service connection for sleep apnea is reopened.

Entitlement to an evaluation of 50 percent for migraine headaches is granted.

Service connection for posttraumatic stress disorder (PTSD), as a component of the Veteran's service connected depressive disorder, is granted.


REMAND

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, there is evidence of multiple in-service complaints of sleeping difficulties, including the Veteran's Reports of Medical History dated January 1995 and February 2001.  Likewise, there is current treatment for sleep apnea.  The similarity between the in-service complaints and the current diagnosis is sufficient to trigger VA's duty to provide an examination.  See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination.  The examiner should review the record, perform all necessary tests, and, thereafter, opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's current sleep apnea is related to his active military service, including the documented sleep problems therein.

All opinions should be accompanied by a clear rationale.   If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

2.  After completion of the above, any additional development deemed appropriate should be undertaken.  Thereafter, the case should be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


